Exhibit 10.02

MEDIA GENERAL, INC.

SUPPLEMENTAL PROFIT SHARING PLAN

Effective January 1, 2007



--------------------------------------------------------------------------------

Media General, Inc.

Supplemental Profit Sharing Plan

Effective January 1, 2007

TABLE OF CONTENTS

 

         

Page

INTRODUCTION

   1

ARTICLE I

  

DEFINITIONS

   2

1.01

  

Account

   2

1.02

  

Affiliate

   2

1.03

  

Beneficiary

   2

1.04

  

Board of Directors

   2

1.05

  

Code

   2

1.06

  

Company

   2

1.07

  

Compensation

   3

1.08

  

Eligible Employee

   3

1.09

  

Employee

   3

1.10

  

ERISA

   3

1.11

  

401(k) Plan

   3

1.12

  

Participant

   4

1.13

  

Plan

   4

1.14

  

Plan Compensation

   4

1.15

  

Plan Year

   4

1.16

  

Spouse or Surviving Spouse

   4

1.17

  

Supplemental Profit Sharing Contribution

   4

1.18

  

Termination of Employment

   4

1.19

  

Totally and Permanently Disabled

   5

1.20

  

Valuation Date

   5

1.21

  

Year of Service

   5

ARTICLE II

  

ELIGIBILITY AND PARTICIPANTSHIP

   6

2.01

  

Eligibility Requirements

   6

2.02

  

Participation in the Plan

   6

ARTICLE III

  

ACCOUNTS AND INVESTMENTS

   7

3.01

  

Establishment of Accounts

   7

3.02

  

Crediting of Excess Profit Sharing Contributions

   7

3.03

  

Participant Contributions

   7

3.04.

  

Investment Options and Allocation of Net Income/Loss

   7

3.05.

  

Vesting

   8

 

i



--------------------------------------------------------------------------------

Media General, Inc.

Supplemental Profit Sharing Plan

Effective January 1, 2007

 

ARTICLE IV

  

DISTRIBUTIONS

   9

4.01

  

Payment of Benefits

   9

4.02

  

Form of Distribution

   9

4.03

  

Federal Income Tax Withholding

   9

4.04

  

Discharge of Obligation

   9

ARTICLE V

  

ADMINISTRATION

   10

5.01

  

Administrator

   10

5.02

  

Powers of Administrator

   10

5.03

  

Benefit Claims Review Procedure

   11

5.04

  

Administrative Costs

   11

5.05

  

Fiduciary Discretion

   11

ARTICLE VI

  

AMENDMENT AND TERMINATION OF THE PLAN

   12

6.01

  

Amendment of the Plan

   12

6.02

  

Termination of the Plan

   12

ARTICLE VII

  

GENERAL PROVISIONS

   13

7.01

  

No Guaranty of Employment

   13

7.02

  

Unfunded Plan

   13

7.03

  

Trust

   13

7.04

  

Payments to Minors and Incompetents

   13

7.05

  

Non-Alienation of Benefits

   14

7.06

  

Headings and Subheadings

   14

7.07

  

Use of Masculine and Feminine; Singular and Plural

   14

7.08

  

Beneficiary Designation

   14

7.09

  

Errors and Omissions

   14

7.10

  

Omnibus Provisions

   14

 

ii



--------------------------------------------------------------------------------

Media General, Inc.

Supplemental Profit Sharing Plan

Effective January 1, 2007

INTRODUCTION

The Media General, Inc., Supplemental Profit Sharing Plan was adopted effective
January 1, 2007. The purpose of the Plan is to supplement the benefits payable
to certain employees of Media General, Inc., to the extent that profit sharing
contributions are limited under the MG Advantage 401(k) Plan as a result of the
application of Code sections 415 and 401(a)(17). The Company has determined that
the adoption of the Supplemental Profit Sharing Plan will assist it in
attracting and retaining those employees whose abilities and experience will
contribute to its continued success.

 

1



--------------------------------------------------------------------------------

Media General, Inc.

Supplemental Profit Sharing Plan

Effective January 1, 2007

 

ARTICLE I

DEFINITIONS

 

1.01 Account

Account means the account or bookkeeping record reflecting a Participant’s
interest in the Plan.

 

1.02 Affiliate

Affiliate means any corporation which, when considered with the Company, would
constitute a controlled group of corporations within the meaning of Code section
1563(a), determined without regard to Code sections 1563(a)(4) and 1563(e)(3)(C)
or any entity, whether or not incorporated which, when considered with the
Company, would constitute a controlled group in accordance with Code section
414(c) and regulations promulgated thereunder.

 

1.03 Beneficiary

Beneficiary means the person or entity specified by a Participant on forms
prescribed by the Company for that purpose. If a Participant does not designate
a Beneficiary or if the designated Beneficiary predeceased the Participant or is
not in existence on the date of the Participant’s death, then Beneficiary means
the Participant’s Surviving Spouse, or if there is no Surviving Spouse, the
executor(s) or administrator(s) of the Participant’s estate.

 

1.04 Board of Directors

Board of Directors means the Board of Directors of Media General, Inc.

 

1.05 Code

Code means the Internal Revenue Code of 1986, as amended. References to specific
sections of the Code include those sections and any comparable sections of
future legislation that modify, amend, supplement, supersede or recodify such
section.

 

1.06 Company

Company means Media General, Inc., and all of its Affiliates, subsidiaries and
divisions except for those Affiliates, subsidiaries and divisions whose
employees or segments thereof have not been designated to be included in this
Plan. Where only a segment of an Affiliate’s, subsidiary’s or division’s
employees has been designated for coverage hereunder, “Company” applies to such
Affiliate, subsidiary or division only as it relates to such entity’s employees
eligible for coverage. Any action required to be taken by a Company may be taken
by the Board of Directors or by the Executive Committee of the Board of
Directors.

 

2



--------------------------------------------------------------------------------

Media General, Inc.

Supplemental Profit Sharing Plan

Effective January 1, 2007

 

1.07 Compensation

Compensation means compensation as defined under the 401(k) Plan, without regard
to any reduction in compensation by reason of any compensation reduction
agreement in effect between a Participant and the Company (and without any
limitations otherwise imposed under the Code).

 

1.08 Eligible Employee

Eligible Employee means:

(a) an Employee of the Company;

(b) who receives annual Compensation in excess of the compensation dollar limit
imposed under Code section 401(a)(17) each year (for example, $230,000 for
calendar year 2008); and

(c) who otherwise is selected by the Company to participate in this Plan in
accordance with the provisions of the Plan (and who has not thereafter become
ineligible to participate).

An individual who is a Participant in the Media General, Inc. Supplemental
Executive Retirement Plan is not an Eligible Employee under this Plan.

 

1.09 Employee

Employee means an individual who is an employee of the Company or an adopting
Affiliate.

 

1.10 ERISA

ERISA means the Employee Retirement Income Security Act of 1974, as amended.
References to specific sections of ERISA shall include those section and any
comparable sections of future legislation that modify, amend, supplement,
supersede or recodify such sections.

 

1.11 401(k) Plan

401(k) Plan means the MG Advantage 401(k) Plan, as now and hereafter amended.

 

3



--------------------------------------------------------------------------------

Media General, Inc.

Supplemental Profit Sharing Plan

Effective January 1, 2007

 

1.12 Participant

Participant means an Eligible Employee who satisfies the requirements of Article
II.

 

1.13 Plan

Plan means the Media General, Inc. Supplemental Profit Sharing Plan.

 

1.14 Plan Compensation

Plan Compensation means the excess (if any) of:

(a) the Participant’s Compensation for the Plan Year, as defined above and under
the 401(k) Plan, without regard to any reduction in compensation by reason of
any compensation reduction agreement in effect between a Participant and the
Company (and without any limitation otherwise imposed under the Code); over,

(b) the annual tax-qualified plan compensation limitation set forth under Code
section 401(a)(17), as adjusted for that Plan Year.

 

1.15 Plan Year

Plan Year means the annual period beginning on January 1 and ending on
December 31.

 

1.16 Spouse or Surviving Spouse

Spouse or Surviving Spouse means the person to whom a Participant was married
under the laws of the state of his domicile on his death or on the date benefits
commence, whichever is earlier.

 

1.17 Supplemental Profit Sharing Contribution

Supplemental Profit Sharing Contribution means the Company’s contribution to a
Participant’s Account as provided in Plan section 3.02.

 

1.18 Termination of Employment

Termination of Employment means a Participant’s separation from service from the
Company or any Affiliate, whether by retirement or termination of employment,
consistent with Code section 409A and Treasury Regulations thereunder.

 

4



--------------------------------------------------------------------------------

Media General, Inc.

Supplemental Profit Sharing Plan

Effective January 1, 2007

 

1.19 Totally and Permanently Disabled

A Participant will be deemed Totally and Permanently Disabled if the Participant
is (a) unable to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (b) by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, receiving income
replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Company.

 

1.20 Valuation Date

Valuation Date means each business day of the calendar year.

 

1.21 Year of Service

Year of Service generally means each period of 12 consecutive months beginning
on the Employee’s date of employment and ending on his Termination of
Employment, subject to the rules set forth in the 401(k) Plan.

 

5



--------------------------------------------------------------------------------

Media General, Inc.

Supplemental Profit Sharing Plan

Effective January 1, 2007

 

ARTICLE II

ELIGIBILITY AND PARTICIPATION

 

2.01 Eligibility Requirements

(a) Each individual who is an Eligible Employee on January 1, 2007, and who has
completed a Year of Service as of such date shall, without further requirement,
be a Participant of the Plan.

(b) Each other individual who is or becomes an Eligible Employee shall become a
Participant of the Plan on the January 1 or July 1 next following the date he
completes a Year of Service.

 

2.02 Participation in the Plan

(a) An application to enroll in the Plan is not required, but each Eligible
Employee and Participant must correctly disclose to the Administrator all
requested information necessary for the administration of the Plan.

(b) A Participant shall continue to be a Participant of the Plan until the date
that he is no longer entitled to benefits under the Plan.

 

6



--------------------------------------------------------------------------------

Media General, Inc.

Supplemental Profit Sharing Plan

Effective January 1, 2007

 

ARTICLE III

ACCOUNTS AND INVESTMENTS

 

3.01 Establishment of Accounts

The Administrator shall establish and maintain a Supplemental Profit Sharing
Account for each Participant of the Plan. As required for appropriate
recordkeeping, the Administrator may establish and name additional Accounts or
subaccounts for each Participant.

 

3.02 Crediting of Supplemental Profit Sharing Contributions

(a) Supplemental Profit Sharing Contributions are discretionary and the amount
of such contribution, if any, shall be determined by the Board in its sole and
absolute discretion.

(b) If a profit-sharing contribution is declared under the 401(k) Plan for a
Plan Year, as soon as practicable after the end of such Plan Year, the Company
shall credit to the Participant’s Account an amount equal to the percentage
declared under the 401(k) Plan, if any, times the Participant’s Plan
Compensation. An Eligible Employee must be employed on the last of such Plan
Year to be eligible for a Supplemental Profit Sharing Contribution except in the
case of a Participant who has died, retired or become Totally and Permanently
Disabled during the Plan Year.

 

3.03 Participant Contributions

Participants shall not be required or permitted to make contributions to the
Plan.

 

3.04. Investment Options and Allocation of Net Income/Loss

A Participant shall select investment options at the time he files an
application to become a Participant (any such selections shall be in increments
of 1 percent). If a Participant does not select the funds in which his Account
shall be invested, his Account shall be invested in the Fidelity Freedom Income
Fund (or a successor investment fund selected by the Company). A Participant may
change his investment options on a daily basis.

As of each Valuation Date, the Company shall credit to each Participant electing
investment in a fund, the net income (or loss), including all realized and
unrealized gains and losses, of that fund since the last Valuation Date
attributable to his Account, according to the ratio of the portion of each
Participant’s Account invested in that fund as of the day immediately following
the last Valuation Date, less any withdrawals or transfers since such date, to
the sum of all portions of the Participants’ Account balances invested in that
fund, similarly determined.

 

7



--------------------------------------------------------------------------------

Media General, Inc.

Supplemental Profit Sharing Plan

Effective January 1, 2007

 

3.05. Vesting

A Participant who dies, becomes Totally and Permanently Disabled, or reaches age
65 while in the employ of the Company shall have a 100 percent vested interest
in his Account. Otherwise, a Participant shall have a vested, nonforfeitable
interest in his Account after he has completed three Years of Service with the
Company.

 

8



--------------------------------------------------------------------------------

Media General, Inc.

Supplemental Profit Sharing Plan

Effective January 1, 2007

 

ARTICLE IV

DISTRIBUTIONS

 

4.01 Payment of Benefits

In the event of a Participant’s Termination of Employment, death or Total and
Permanent Disability, the Plan shall pay the Participant or his Beneficiary, as
the case may be, the total vested value of the Participant’s Account. Such
payment shall be made on the first day of the month following the six-month
anniversary of the Participant’s Termination of Employment, death or the date
such Participant is determined to be Totally and Permanently Disabled.

 

4.02 Form of Distribution

Payment shall be made from the Plan to a Participant or Beneficiary in a single
sum in cash.

 

4.03 Federal Income Tax Withholding

Participants and, if applicable, Beneficiaries shall be provided with proper
notice and election forms for the purpose of withholding Federal income tax from
distributions from the Plan in accordance with Code section 3405.

 

4.04 Discharge of Obligation

Payment of all or a portion of the value of the Participant’s Account under this
Article shall discharge the Company’s obligation to the Participant or his
Beneficiary.

 

9



--------------------------------------------------------------------------------

Media General, Inc.

Supplemental Profit Sharing Plan

Effective January 1, 2007

 

ARTICLE V

ADMINISTRATION

 

5.01 Administrator

The Plan will be administered by the Company or by any person, entity or
committee appointed from time to time by the Board of Directors to serve at its
pleasure. A Participant may be appointed to serve as Administrator at the
discretion of the Board of Directors. Except as may be directed by the Company,
no person serving as Administrator will receive any compensation for his
services as Administrator.

 

5.02 Powers of Administrator

The Administrator will have full and exclusive power and discretion to
administer the Plan, including as to all of its details. For this purpose, the
Administrator’s power will include, but will not be limited to, the following
authority:

(a) to make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan or as required to comply
with applicable law;

(b) to interpret the Plan, its interpretation thereof in good faith to be final
and conclusive as to any Employee, former Employee, Participant, former
Participant and Beneficiary;

(c) to decide all questions concerning the Plan;

(d) to compute the amount of benefits which will be payable to any Participant,
former Participant or Beneficiary in accordance with the provisions of the Plan,
and to determine the person or persons to whom such benefits will be paid;

(e) to authorize the payment of Plan benefits;

(f) to keep such records and submit such filings, elections, applications,
returns or other documents or forms as may be required under the Code and
applicable regulations, or under state or local law and regulations; and

(g) to appoint such agents, counsel, accountants, consultants and recordkeepers
as may be required to assist in administering the Plan.

 

10



--------------------------------------------------------------------------------

Media General, Inc.

Supplemental Profit Sharing Plan

Effective January 1, 2007

 

5.03 Benefit Claims Review Procedure

(a) Any claim by a Participant or his or her Beneficiary (hereafter the
“Claimant”) for benefits shall be submitted in writing to the Administrator. The
Administrator shall be responsible for deciding whether such claim is payable,
or the claimed relief otherwise is allowable, under the provisions and rules of
the Plan (a “Covered Claim”) and in accordance with the requirements of the
Employee Retirement Income Security Act of 1974, as amended, and Department of
Labor regulations thereunder. As such, the Administrator shall be responsible
for providing a full review of the Administrator’s decision with regard to any
claim, upon a written request.

(b) Each Claimant or other interested person shall file with the Administrator
such pertinent information as the Administrator may specify, and in such manner
and form as the Administrator may specify; and, such person shall not have any
rights or be entitled to any benefits, or further benefits, hereunder, as the
case may be, unless the required information is filed by the Claimant or on
behalf of the Claimant. Each Claimant shall supply, at such times and in such
manner as may be required, written proof that the benefit is covered under the
Plan. If it is determined that a Claimant has not incurred a Covered Claim or if
the Claimant shall fail to furnish such proof as is requested, no benefits, or
no further benefits, hereunder, as the case may be, shall be payable to such
Claimant.

 

5.04 Administrative Costs

All reasonable costs incurred in the administration of the Plan shall be paid.

 

5.05 Fiduciary Discretion

In discharging the duties assigned to it under the Plan, the Committee and each
other fiduciary with respect to the Plan has the discretion to interpret the
Plan; adopt, amend and rescind rules and regulations pertaining to its duties
under the Plan; and to make all other determinations necessary or advisable for
the discharge of its duties under the Plan. Each fiduciary’s discretionary
authority is absolute and exclusive if exercised in a uniform and
nondiscriminatory manner with respect to similarly situated individuals. The
express grant in the Plan of any specific power to a fiduciary with respect to
any duty assigned to it under the Plan must not be construed as limiting any
power or authority of the fiduciary to discharge its duties. A fiduciary’s
decision is final and conclusive unless it is established that the fiduciary’s
decision constituted an abuse of its discretion.

 

11



--------------------------------------------------------------------------------

Media General, Inc.

Supplemental Profit Sharing Plan

Effective January 1, 2007

 

ARTICLE VI

AMENDMENT AND TERMINATION OF THE PLAN

 

6.01 Amendment of the Plan

The Company shall have the right by action of the Board of Directors or its
delegate to modify, alter or amend the Plan in whole or in part, provided that
any such action shall not, in any way, retroactively reduce any benefit to a
Participant or Beneficiary (to the extent that such benefit was accrued and
vested prior to such amendment or modification).

 

6.02 Termination of the Plan

The Company reserves the right to terminate the Plan at any time by action of
its Board of Directors or its delegate provided that any such action shall not,
in any way, retroactively reduce any benefit to a Participant or Beneficiary (to
the extent that such benefit was accrued and vested prior to such amendment or
modification). Any termination of the Plan must satisfy the requirements of Code
section 409A.

 

12



--------------------------------------------------------------------------------

Media General, Inc.

Supplemental Profit Sharing Plan

Effective January 1, 2007

 

ARTICLE VII

GENERAL PROVISIONS

 

7.01 No Guaranty of Employment

The Plan shall not be deemed to constitute a contract between the Company and
any Participant or to be consideration or an inducement for the employment of
any Participant of the Company. Nothing contained in the Plan shall be deemed to
give any Participant the right to be retained in the service of the Company or
to interfere with the rights of the Company to discharge or to terminate the
service of any Participant at any time without regard to the effect such
discharge or termination may have on any rights under the Plan.

 

7.02 Unfunded Plan

All Plan Participants and Beneficiaries are general unsecured creditors of the
Company with respect to the benefits due hereunder and the Plan constitutes a
mere promise by the Company to make benefit payments in the future. It is the
intention of the Company that the Plan be considered unfunded for tax purposes.

 

7.03 Trust

The Company may, but is not required to, establish a grantor trust which may be
used to hold assets of the Company which are maintained as reserves against the
Company’s unfunded, unsecured obligations hereunder. Such reserves shall at all
times be subject to the claims of the Company’s creditors. To the extent such
trust or other vehicle is established, and assets contributed, for the purpose
of fulfilling the Company’s obligation hereunder, then such obligation of the
Company shall be reduced to the extent such assets are utilized to meet its
obligations hereunder. Any such trust and the assets held thereunder are
intended to conform in substance to the terms of the model trust described in
Revenue Procedure 92-64.

 

7.04 Payments to Minors and Incompetents

If a Participant or Beneficiary entitled to receive any benefits hereunder is a
minor or is deemed so by the Administrator or is adjudged to be legally
incapable of giving valid receipt and discharge for such benefits, benefits will
be paid to such person as the Administrator might designate. Such payments
shall, to the extent made, be deemed a complete discharge of any liability for
such payment under the Plan.

 

13



--------------------------------------------------------------------------------

Media General, Inc.

Supplemental Profit Sharing Plan

Effective January 1, 2007

 

7.05 Non-Alienation of Benefits

To the extent permitted by law, no benefit payable under the Plan will be
subject in any manner to anticipation, assignment, garnishment, or pledge; and
any attempt to anticipate, assign, garnish or pledge the same will be void and
no such benefits will be made in any manner liable for or subject to the debts,
liabilities, engagements or torts of any Participants.

 

7.06 Headings and Subheadings

The headings and subheadings in this Plan have been inserted for convenience of
reference only and are to be ignored in any construction of the provisions
hereof.

 

7.07 Use of Masculine and Feminine; Singular and Plural

In the construction of the Plan the masculine shall include the feminine and the
singular the plural in all cases where such meanings are indicated by the
context.

 

7.08 Beneficiary Designation

At the time of enrollment in the Plan, each Participant must designate a
Beneficiary to receive settlement of his Plan account in the event of his death
during employment. A Participant may, from time to time, change a Beneficiary or
Beneficiaries under the Plan. In the event that no designated Beneficiary is
surviving at the time of the Participant’s death, settlement under the Plan will
be made as provided in Plan section 1.03.

 

7.09 Errors and Omissions

In the event an innocent error or omission is discovered in the operation or
administration of the Plan, then, the Committee may make such equitable
adjustments that it deems necessary or desirable to correct the error or
omission.

 

7.10 Omnibus Provisions

(a) Any benefit, payment or other right provided by the Plan shall be provided
or made in a manner, and at such time, in such form and subject to such election
procedures (if any), as complies with the applicable requirements of Code
section 409A to avoid a plan failure described in Code section 409A(a)(1),
including without limitation, deferring payment until the occurrence of a
specified payment event described in Code section 409A(a)(2). Notwithstanding
any other provision hereof or document pertaining hereto, the Plan shall be so
construed and interpreted to meet the applicable requirements of Code section
409A to avoid a plan failure described in Code section 409A(a)(1).

(b) It is specifically intended that all elections, consents and modifications
thereto under the Plan will comply with the requirements of Code section 409A
(including any transition or grandfather rules thereunder). The Company is
authorized to adopt

 

14



--------------------------------------------------------------------------------

Media General, Inc.

Supplemental Profit Sharing Plan

Effective January 1, 2007

 

rules or regulations deemed necessary or appropriate in connection therewith to
anticipate and/or comply the requirements of Code section 409A (including any
transition or grandfather rules thereunder and to declare any election, consent
or modification thereto void if non-compliant with Code section 409A.

 

15